Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9 of U.S. Patent No. 10728492.
Application No. 16939742
2, 6, 10, 14, 18, 22
3, 11, 19
4, 12, 20
5, 13, 21
7, 15, 23
8, 16, 24
9, 17, 25
Patent No. 10728492
1
9
6
7
2
3, 5
4


Application No. 16939742 Claim 2
Patent No. 10728492 Claim 1
2. (New) A computing system comprising:

a processor; and
memory coupled to the processor, the memory including instructions which, when
executed by the processor, cause the computing system to:













detect if all mip data corresponding to the course pixel is shadowed out;

if all the mip data corresponding to the course pixel is not shadowed out, detect if all the mip data corresponding to the course pixel is transparent; and

discard one or more pixel level samples associated with a coarse pixel if all mip data corresponding to the coarse pixel is transparent or shadowed out.


a substrate; and
logic coupled to the substrate, wherein the logic is implemented in one or more of
configurable logic or fixed-functionality hardware logic, the logic to:

determine a frame rate of video content, set a blend amount parameter based on the frame rate, wherein the blend amount parameter quantifies at least an amount of content from an upcoming frame to be combined with a current frame;

temporally anti-alias the video content based on the blend amount parameter;



detect if all mip data corresponding to the course pixel is shadowed out;

if all the mip data corresponding to the course pixel is not shadowed out, detect if all the mip data corresponding to the course pixel is transparent;

discard one or more pixel level samples associated with a coarse pixel if all mip data corresponding to the coarse pixel is transparent or shadowed out,

wherein the blend amount parameter relates to a blend operation, and

wherein the blend operation includes combining a subset of pixels of the upcoming frame with a subset of pixels of the current frame.

Application No. 16939742 Claim 3
Patent No. 10728492 Claim 9
3. (New) The system of claim 2, wherein the instructions, when executed, further
cause the computing system 

to process the one or more pixel level samples if all mip data corresponding to the coarse pixel is not transparent or shadowed out.
9. (Previously Presented) The system of claim 1, wherein the logic is 


to process the one or more pixel level samples if all mip data corresponding to the coarse pixel is not transparent or shadowed out.

Application No. 16939742 Claim 4
Patent No. 10728492 Claim 6
4. (New) The system of claim 2, wherein the instructions, when executed, further cause the computing system to:




in response to the coarse pixel shading condition, define at least a plurality of color planes for one or more coarse pixels in the video content; and

apply a gradient to the plurality of color planes on a per color plane basis.
6. (Currently Amended) The system of claim 1, wherein the logic is to:


upon detection of the coarse pixel shading condition with respect to one or more frames in the video content:

define, in response to the coarse pixel shading condition, a plurality of color planes for one or more coarse pixels in the video content, and

apply a gradient to the plurality of color planes on a per color plane basis.

Application No. 16939742 Claim 5
Patent No. 10728492 Claim 7 
5. (New) The system of claim 4, wherein the plurality of color planes are to include a red color plane, a green color plane and a blue color plane.
7. (Original) The system of claim 6, wherein the plurality of color planes are to include a red color plane, a green color plane and a blue color plane.

Application No. 16939742 Claim 6
Patent No. 10728492 Claim 1 
6. (New) The system of claim 2, wherein the instructions, when executed, further
cause the computing system to:





determine a frame rate of the video content; set a blend amount parameter based on the frame rate, wherein the blend amount parameter quantifies at least an 
temporally anti-alias the video content based on the blend amount parameter;















wherein the blend amount parameter relates to a blend operation, and

wherein the blend operation includes combining a subset of pixels of the upcoming frame
with a subset of pixels of the current frame.


a substrate; and
logic coupled to the substrate, wherein the logic is implemented in one or more of
configurable logic or fixed-functionality hardware logic, the logic to:

determine a frame rate of video content, set a blend amount parameter based on the frame rate, wherein the blend amount parameter quantifies at least an 

temporally anti-alias the video content based on the blend amount parameter;

detect a coarse pixel shading condition with respect to one or more frames in the video content;

detect if all mip data corresponding to the course pixel is shadowed out;

if all the mip data corresponding to the course pixel is not shadowed out, detect if all the mip data corresponding to the course pixel is transparent;

discard one or more pixel level samples associated with a coarse pixel if all mip data corresponding to the coarse pixel is transparent or shadowed out,

wherein the blend amount parameter relates to a blend operation, and

wherein the blend operation includes combining a subset of pixels of the upcoming frame with a subset of pixels of the current frame.

Application No. 16939742 Claim 7
Patent No. 10728492 Claim 2 
7. (New) The system of claim 6, wherein the instructions, when executed, further cause the computing system to:

increase the blend amount parameter if the frame rate does not exceed a first threshold; and

decrease the blend amount parameter if the frame rate exceeds a second threshold, wherein the second threshold is greater than or equal to the first threshold.
2. (Original) The system of claim 1, wherein the logic is to:


increase the blend amount parameter if the frame rate does not exceed a first threshold, and

decrease the blend amount parameter if the frame rate exceeds a second threshold, wherein the second threshold is greater than or equal to the first threshold.

Application No. 16939742 Claim 8
Patent No. 10728492 Claim 3 
8. (New) The system of claim 6, wherein the instructions, when executed, further cause the computing system to:



select, in response to the coarse pixel shading condition, a per frame jitter pattern that jitters across pixels, wherein the video content is to be temporally anti-aliased based on the per frame jitter pattern; and



weight samples in the per frame jitter pattern based on a shading point distance from a pixel center.

3. (Currently Amended) The system of claim 1, wherein the logic is to:

upon detection of the coarse pixel shading condition with respect to one or more frames in the video content:

select, in response to the coarse pixel shading condition, a per frame jitter pattern that jitters across pixels, wherein the video content is to be temporally anti-aliased based on the per frame jitter pattern.


Patent No. 10728492 Claim 5

5. (Original) The system of claim 3, wherein the logic is to weight samples in the per frame jitter pattern based on a shading point distance from a pixel center.
Application No. 16939742 Claim 9
Patent No. 10728492 Claim 4 
9. (New) The system of claim 8, wherein the instructions, when executed, further cause the computing system to:

identify one or more viewports in the video content; and





identify one or more viewports in the video content, and

Application No. 16939742 Claim 10
Patent No. 10728492 Claim 1
10. (New) At least one non-transitory computer readable storage medium comprising a set of instructions which, when executed by a processor, cause a computing system to:










detect a coarse pixel shading condition with respect to one or more frames in video content;

detect if all mip data corresponding to the course pixel is shadowed out;

if all the mip data corresponding to the course pixel is not shadowed out, detect if all the mip data corresponding to the course pixel is transparent; and

discard one or more pixel level samples associated with a coarse pixel if all mip data corresponding to the coarse pixel is transparent or shadowed out.
1. (Previously Presented) A system comprising:
a substrate; and logic coupled to the substrate, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to:

determine a frame rate of video content, set a blend amount parameter based on the frame rate, wherein the blend amount parameter quantifies at least an amount of content from an upcoming frame to be combined with a current frame;

temporally anti-alias the video content based on the blend amount parameter;

detect a coarse pixel shading condition with respect to one or more frames in the video content;

detect if all mip data corresponding to the course pixel is shadowed out;

if all the mip data corresponding to the course pixel is not shadowed out, detect if all the mip data corresponding to the course pixel is transparent;

discard one or more pixel level samples associated with a coarse pixel if all mip data corresponding to the coarse pixel is transparent or shadowed out,

wherein the blend amount parameter relates to a blend operation, and

wherein the blend operation includes combining a subset of pixels of the upcoming frame with a subset of pixels of the current frame.

Application No. 16939742 Claim 11
Patent No. 10728492 Claim 9 
11. (New) The at least one non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, further cause the computing system 

To process the one or more pixel level samples if all mip data corresponding to the coarse pixel is
not transparent or shadowed out.
9. (Previously Presented) The system of claim 1, wherein the logic is 



to process the one or more pixel level samples if all mip data corresponding to the coarse pixel is not transparent or shadowed out.

Application No. 16939742 Claim 12
Patent No. 10728492 Claim 6 
12. (New) The at least one non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, further cause the computing system to:


in response to the coarse pixel shading condition, 
define at least a plurality of color planes for one or more coarse pixels in the video content; and

apply a gradient to the plurality of color planes on a per color plane basis.
6. (Currently Amended) The system of claim 1, wherein the logic is to:

upon detection of the coarse pixel shading condition with respect to one or more frames in the video content:

define, in response to the coarse pixel shading condition, a plurality of color planes for one or more coarse pixels in the video content, and

apply a gradient to the plurality of color planes on a per color plane basis.

Application No. 16939742 Claim 13
Patent No. 10728492 Claim 7
13. (New) The at least one non-transitory computer readable storage medium of claim 12, 
wherein the plurality of color planes are to include a red color plane, a green color plane and a blue color plane.
7. (Original) The system of claim 6, 

wherein the plurality of color planes are to include a red color plane, a green color plane and a blue color plane.

Application No. 16939742 Claim 14
Patent No. 10728492 Claim 1
14. (New) The at least one non-transitory computer readable storage medium of claim 10, wherein the instructions, when executed, further cause the computing system to:



determine a frame rate of the video content; set a blend amount parameter based on the frame rate, wherein the blend amount parameter quantifies at least an amount of content from an upcoming frame to be combined with a current frame; and

temporally anti-alias the video content based on the blend amount parameter;















wherein the blend amount parameter relates to a blend operation, and

wherein the blend operation includes combining a subset of pixels of the upcoming frame with a subset of pixels of the current frame.
1. (Previously Presented) A system comprising:

a substrate; and
logic coupled to the substrate, wherein the logic is implemented in one or more of
configurable logic or fixed-functionality hardware logic, the logic to:

determine a frame rate of video content, set a blend amount parameter based on the frame rate, wherein the blend amount parameter quantifies at least an amount of content from an upcoming frame to be combined with a current frame;

temporally anti-alias the video content based on the blend amount parameter;

detect a coarse pixel shading condition with respect to one or more frames in the video content;

detect if all mip data corresponding to the course pixel is shadowed out;

if all the mip data corresponding to the course pixel is not shadowed out, detect if all the mip data corresponding to the course pixel is transparent;

discard one or more pixel level samples associated with a coarse pixel if all mip data corresponding to the coarse pixel is transparent or shadowed out,

wherein the blend amount parameter relates to a blend operation, and

wherein the blend operation includes combining a subset of pixels of the upcoming frame with a subset of pixels of the current frame.

Application No. 16939742 Claim 15
Patent No. 10728492 Claim 2
15. (New) The at least one non-transitory computer readable storage medium of claim 14, wherein the instructions, when executed, further cause the computing system to:

increase the blend amount parameter if the frame rate does not exceed a first threshold; and

decrease the blend amount parameter if the frame rate exceeds a second threshold, wherein the second threshold is greater than or equal to the first threshold.

2. (Original) The system of claim 1, wherein the logic is to:



increase the blend amount parameter if the frame rate does not exceed a first threshold, and

decrease the blend amount parameter if the frame rate exceeds a second threshold, wherein the second threshold is greater than or equal to the first threshold.
Application No. 16939742 Claim 16
Patent No. 10728492 Claim 3


select, in response to the coarse pixel shading condition, a per frame jitter pattern that jitters across pixels, wherein the video content is to be temporally anti-aliased based on the per frame jitter pattern; and



weight samples in the per frame jitter pattern based on a shading point distance from a pixel center.
3. (Currently Amended) The system of claim 1, wherein the logic is to:

upon detection of the coarse pixel shading condition with respect to one or more frames in the video content:

select, in response to the coarse pixel shading condition, a per frame jitter pattern that jitters across pixels, wherein the video content is to be temporally anti-aliased based on the per frame jitter pattern.


Patent No. 10728492 Claim 5

5. (Original) The system of claim 3, wherein the logic is to weight samples in the per frame jitter pattern based on a shading point distance from a pixel center.

Application No. 16939742 Claim 17
Patent No. 10728492 Claim 4
17. (New) The at least one non-transitory computer readable storage medium of claim 16, wherein the instructions, when executed, further cause the computing system to:

identify one or more viewports in the video content; and
add a one-pixel guard band around an interior perimeter of the one or more viewports.

4. (Original) The system of claim 3, wherein the logic is to:



identify one or more viewports in the video content, and
add a one-pixel guard band around an interior perimeter of the one or more viewports.
Application No. 16939742 Claim 18
Patent No. 10728492 Claim 1
18. (New) A method comprising:
















detecting a coarse pixel shading condition with respect to one or more frames in video content;

detecting if all mip data corresponding to the course pixel is shadowed out;

if all the mip data corresponding to the course pixel is not shadowed out, detecting if all the mip data corresponding to the course pixel is transparent; and

discarding one or more pixel level samples associated with a coarse pixel if all mip data corresponding to the coarse pixel is transparent or shadowed out.
1. (Previously Presented) A system comprising:

a substrate; and
logic coupled to the substrate, wherein the logic is implemented in one or more of
configurable logic or fixed-functionality hardware logic, the logic to:

determine a frame rate of video content, set a blend amount parameter based on the frame rate, wherein the blend amount parameter quantifies at least an amount of content from an upcoming frame to be combined with a current frame;

temporally anti-alias the video content based on the blend amount parameter;

detect a coarse pixel shading condition with respect to one or more frames in the video content;

detect if all mip data corresponding to the course pixel is shadowed out;

if all the mip data corresponding to the course pixel is not shadowed out, detect if all the mip data corresponding to the course pixel is transparent;

discard one or more pixel level samples associated with a coarse pixel if all mip data corresponding to the coarse pixel is transparent or shadowed out,

wherein the blend amount parameter relates to a blend operation, and



Application No. 16939742 Claim 19
Patent No. 10728492 Claim 9
19. (New) The method of claim 18, further comprising 


processing the one or more pixel level samples if all mip data corresponding to the coarse pixel is not transparent or shadowed out.
9. (Previously Presented) The system of claim 1, wherein the logic is 

to process the one or more pixel level samples if all mip data corresponding to the coarse pixel is not transparent or shadowed out.

Application No. 16939742 Claim 20
Patent No. 10728492 Claim 6
20. (New) The method of claim 18, further comprising:





in response to the coarse pixel shading condition, defining at least a plurality of color planes for one or more coarse pixels in the video content; and

applying a gradient to the plurality of color planes on a per color plane basis.
6. (Currently Amended) The system of claim 1, wherein the logic is to:

upon detection of the coarse pixel shading condition with respect to one or more frames in the video content:

define, in response to the coarse pixel shading condition, a plurality of color planes for one or more coarse pixels in the video content, and

apply a gradient to the plurality of color planes on a per color plane basis.

Application No. 16939742 Claim 21
Patent No. 10728492 Claim 7
21. (New) The method of claim 20, wherein the plurality of color planes are to include a red color plane, a green color plane and a blue color plane.
7. (Original) The system of claim 6, wherein the plurality of color planes are to include a red color plane, a green color plane and a blue color plane.

Application No. 16939742 Claim 22
Patent No. 10728492 Claim 1
22. (New) The method of claim 18, further comprising:







determining a frame rate of the video content; setting a blend amount parameter based on the frame rate, wherein the blend amount parameter quantifies at least an amount of content from an upcoming frame to be combined with a current frame; and

temporally anti-aliasing the video content based on the blend amount parameter;

















wherein the blend amount parameter relates to a blend operation, and

wherein the blend operation includes combining a subset of pixels of the upcoming frame with a subset of pixels of the current frame.


a substrate; and
logic coupled to the substrate, wherein the logic is implemented in one or more of
configurable logic or fixed-functionality hardware logic, the logic to:

determine a frame rate of video content, set a blend amount parameter based on the frame rate, wherein the blend amount parameter quantifies at least an amount of content from an upcoming frame to be combined with a current frame;

temporally anti-alias the video content based on the blend amount parameter;

detect a coarse pixel shading condition with respect to one or more frames in the video content;

detect if all mip data corresponding to the course pixel is shadowed out;

if all the mip data corresponding to the course pixel is not shadowed out, detect if all the mip data corresponding to the course pixel is transparent;



wherein the blend amount parameter relates to a blend operation, and

wherein the blend operation includes combining a subset of pixels of the upcoming frame with a subset of pixels of the current frame.

Application No. 16939742 Claim 23
Patent No. 10728492 Claim 2
23. (New) The method of claim 22, further comprising:


increasing the blend amount parameter if the frame rate does not exceed a first threshold; and

decreasing the blend amount parameter if the frame rate exceeds a second threshold, wherein the second threshold is greater than or equal to the first threshold.

2. (Original) The system of claim 1, wherein the logic is to:

increase the blend amount parameter if the frame rate does not exceed a first threshold, and

decrease the blend amount parameter if the frame rate exceeds a second threshold, wherein the second threshold is greater than or equal to the first threshold.

Application No. 16939742 Claim 24
Patent No. 10728492 Claim 3
24. (New) The method of claim 22, further comprising:





selecting, in response to the coarse pixel shading condition, a per frame jitter pattern that jitters across pixels, wherein the video content is to be temporally anti-aliased based on the per frame jitter pattern; and



weighting samples in the per frame jitter pattern based on a shading point distance from a pixel center.

3. (Currently Amended) The system of claim 1, wherein the logic is to:

upon detection of the coarse pixel shading condition with respect to one or more frames in the video content:

select, in response to the coarse pixel shading condition, a per frame jitter pattern that jitters across pixels, wherein the video content is to be temporally anti-aliased based on the per frame jitter pattern.


Patent No. 10728492 Claim 5

5. (Original) The system of claim 3, wherein the logic is to weight samples in the per frame jitter pattern based on a shading point distance from a pixel center.
Application No. 16939742 Claim 25
Patent No. 10728492 Claim 4
25. (New) The method of claim 24, further comprising:


identifying one or more viewports in the video content; and adding a one-pixel guard band around an interior perimeter of the one or more viewports.
4. (Original) The system of claim 3, wherein the logic is to:

identify one or more viewports in the video content, and
add a one-pixel guard band around an interior perimeter of the one or more viewports.



Although the claims at issue are not identical, they are not patentably distinct from each other. For example, Claim 2 of Application No. 16939742 discloses "a processor; and memory coupled to the processor, the memory including instructions which, when executed by the processor, cause the computing system to" while Patent No. 10728492 Claim 1 discloses "a substrate; and logic coupled to the substrate, wherein the logic is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, Claim 2 states “detect if all mip data corresponding to the course pixel is shadowed out”. It is not clear what “course pixel” is. It should be “detect if all mip data corresponding to the coarse pixel is shadowed out”.
Appropriate correction is needed.


Allowable Subject Matter
The following is a state of reasons for the indication of allowable subject matter:
Regarding Claim 2, it recites: “…detect a coarse pixel shading condition with respect to one or more frames in video content;
detect if all mip data corresponding to the course pixel is shadowed out;
if all the mip data corresponding to the course pixel is not shadowed out, detect if all the mip data corresponding to the course pixel is transparent; and
discard one or more pixel level samples associated with a coarse pixel if all mip data corresponding to the coarse pixel is transparent or shadowed out.”.
in the context of claim 2.
Chladny (US20070153023), abstract, the invention describes a system and method for temporally anti-aliasing a display of a set of frames without significantly increasing an amount of processing power used in rendering the frames. A view is modulated between renderings of successive frames. The modulation of the view temporally blend pixel colors displayed in pixels at or near color transitions in the frames by causing the pixel colors of these pixels to fluctuate between frames, thereby reducing aliasing present at these transitions.
[0016], as shown in Fig 1, system 110 for anti-aliasing a set of digital frames for
display in accordance with the invention. System 110 includes a processor 114, a display device 116.
Meulen (US20090066716), abstract, the invention describes a display system combining a graphic plane and a video overlay plane using color keys in the graphics plane. By time averaging patterns of color keys in successive frames of the graphics 
[0016], FIG. 7 illustrates a set of graphics planes for performing anti-aliasing using time-averaged video blending.
Vaidyanathan et al ("Coarse Pixel Shading", 2014, High Performance Graphics), abstract, the paper describes a novel architecture for flexible control of shading rates in a GPU pipeline, and shows substantially reduced shading costs. The method decouples shading and visibility by restricting and quantizing shading rates to a finite set of screen-aligned grids, leading to simpler and fewer changes to the GPU pipeline. Different programmable controls are applied to shading rate, based on different scenarios including high pixel density displays, foveated rendering, and adaptive shading for motion and defocus blur.
Section 1, par 2-4, coarse pixel shading (CPS) is for varying shading rates in a
rasterization pipeline, while keeping the visibility sampling rate constant.
The prior art of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 2. Therefore, Claim 2 is allowable over prior art;
Claims 3-9 depend from Claim 2 with respective additional limitations. Therefore, claims 3-9 are allowable over prior art.
Claim 10 is similar in scope as Claim 2, therefore, Claim 10 is allowable over prior art;
Claims 11-17 depend from Claim 10 with respective additional limitations. Therefore, claims 11-17 are allowable over prior art.
Claim 18 is similar in scope as Claim 2, therefore, Claim 18 is allowable over prior art;
Claims 19-25 depend from Claim 18 with respective additional limitations. Therefore, claims 19-25 are allowable over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Xin Sheng/Primary Examiner, Art Unit 2611